Title: Enclosure, 17 January 1792
From: L’Enfant, Pierre Charles
To: Washington, George

 

Philad⟨elphia⟩ J⟨anuar⟩y 17 1792

Operations Intended for the ensuing season in the Federal City to which is added an Estimate of the Expenditure of one year proces & number of hands necessary.

          
            Number of men
             
            {
            1st to continue clearing the Cellars & begin laying the foundation of the two principal buildings & bring these forward to such a stage as they will be safe from injury the next winter. the digers to continue afterward Employed in shaping the adjacent grounds.
          
        
          150
          
         2d planting the wall of the terrace supporting each of these building & forming the gradual assent to the Federal Square, iether of these most be rised in the mean time as the foundation of the building with which they are connected.
          
          
            300
            
            
            3d wharfing the bank of the potomac to form the end of the canal & from thence to dig & warf the canal up to the Federal Square. to effect this in proper season three hundred men will be required four mounths. the men to be afterwards employed at the other end of that canal on the Eastern Branche.
          
          
            20
            no.teams10
            
            4th to Reduce the two streets on the side of the president park & gardens to a proper gradation, the Excavation of which will be wanted to fill up the warfing & bank of the Canal. two objects which must be carried in concert, for this object 10 teams will be wanted and 20 labourers.
          
          
            200
            ⟨1⟩0
            
            5th to reduce some of the principal streets in such parts as may difuse the advantage thro the various property and bring them to the state of good turnpike Roads. two hundred men and ⟨1⟩0 teams will be wanted.
          
          
            50
            
            
            6th to build three good stone bridges one over rock creek and two over the canal that over Rock creek being immediately necessary to engage in to effect a communication with the post Road & for Establishing a necessary Intercourse will Employ fifty men. Filling up the abutment & adjoigning warfs will be effected by reducing the post Road. a warf next to that bridge one near the end of the canal on the potomac & another on the East branch at the nearest communication

with the Federal & president Squares most be established for landing materials & for an Equal encouragement of Improvements in those parts. streets leading to these most be reduced & will serve to the warfing.
          
          
            60
            
            
            7th Aqueducts already begun must be continued in various places to convey the water to such places and in such quantity as will be of general use to the City. an object to be done early so as to be compleated before any material Improvement are began for which sixty men will be required.
          
          
            25
            No ofteams 15
            
            8th the transporting material from the three landing places to various parts were they are to be used will employ 15 Strong teams and 10 labourers.
          
          
            52
            2
            
            9th the quantity of brick wanted in the first Instance will Employ twenty five men & as many labourers with two teams & drivers—but considering the quantity of bricks that will be necessary in prosecuting the building an Increasing number of brickmakers will be wanted after the first year.
          
          
            16
            2
            {
            10th two mills must be erected to grind & pound plaister of paris cement & clay, four horses & six men must attend these mills.
          
          
            11th a water mill for sawing various kind of plank will be of great advantage if possible to be obtained in the vicinity but a number of sawers—ten—must be employed for this purpose.
          
          
            50
            
            {
            12th tow large Scow of a particular construction for the purpose of transporting stone, of large dimentions & tow other for smaller stones most be constantly employed & will require twenty boat men.
          
          
            
            13th the Exploring the stone and assisting to load the boats will require thirty labourers.
          
          
            30
            
            
            14th twenty stone cutters will be indispensable to work the stone for the building ten labourers must attend them and the Increasing demand of this wrought stone will require aditional number of hands the succeeding years.
          
          
            80
            
            
            15th as soon as the materials are collected in sufficient quantity round the buildings, which will not be before the 4th of jully, the twenty massons must be Increased to 40 with the adition of 60 labourers. that number to be Increased in proportion to the progress of the buildings.
          
  
          
            5
            
            
            16th the various kind of Iron which must be readily supplyed require that tow shops must be erected with tow fires for a master & 4 smiths with proper tools & stock.
          
          
            
              
                
                  1048
                  
                
                
                  Total
                  
                
                
                  17
                  overseers
                
                
                  2
                  wagon men
                
                
                  3
                  commissarys
                
                
                  1070
                  men
                
              
             
            17th a Weel Wright shop must also be Establish’d to accomodate a proper number of hands—this and the carpenters are Included in the return of number at the canal—for which there will be immediate & constant Employement.
          
        
proper s[h]ades for mixing & tempering mortar storing lime &ca being immediately wanted at each place were building is Intended.
there will also be wanted shades for brick making & to protect the bricks from Injury of weather shops also will be necessary for carpenters & stone cutters employed in particular work & for other various purpose which must be spedely erected & will require a vast quantity of scantling plank & boards. a yard of which must be establish to supply the constant demand for those articles.
The quantity of lumber that will be wanted is not possible to be stated at this early stage of the business but the magnitude of the objects that will employ that article & the immediate occasion there will be for it, in primary operations, require that contract should be formed to procure an Immediate supply of any quantity as can be obtained.
to purchase as much of the wood as remain now standing within the limits of the City on the best terms the proprietors will agree to part with is very necessary—for tho’ very little of that wood is proper for construction yet most of the strait trees will answer various purposes & being properly explored—firewood for burning brick for cooking & other purposes will be secured, with every facility of preserving shades here & there were usefull or ornamental (should the proprietors be willing to part with the whole it would be Economic to purchase it—as it must be noticed that unless this is done, in all parts were work is carried there will be constant occasion for logs—poles—levers &ca—and as often as this happens the impossibility of restraining from cutting down the nearest trees answerable to immediate object

will give occasion for captious proprietors to complain without possibility of gaving them redress[)].
the experience of a few months in a work so extensive which will become more and more complicated too powerfully evincing an impossibility of effecting it in strugling thro such difficulties as will constantly disapoint the best purposes while perseverance in the pursuit disregarding the little vexations of unjudicious will expose the undertaker.
it is necessary to place under the authority of one single director all those employed in the execution, to leave him the appointment or removal of them as he being answerable for the propriety of execution must be juge of their capacity and is the only one to whom they can with any propriety be subordinate—the exercise of any prepondering authority being in this respect to be restrained by the consideration that the good of the object to accomplish is only to be procured by trusting to the attention of one head who having a constant contemplation of the business will best understand the objects of primary pursuit and the connection of those objects with the whole of the plan to effect.
P. C. L’Enfant

Estimate of the expence for Men provisions & Materials necessary for conducting the Operations in the federal City for the year 1792
  
{	36 Carpenters &	4	}	Foremen
36 Mason	4	pr. mo.
130	23 Brickmakers	2	13 @	24	3744
18 Stone cutters	2	
4 Smiths	1	
117 Mecanicks	12	16848	20592
10 teams of 4 Oxen each	}	39 teams @	30	14040
29 do of 3 horses
{	39 drivers at 10 Dolls. 2 Masters at	20	5160	19200
10 pit sawers	10	1200
91	19 boatmen at 8 dolls. 1 Master at	15	2004
17 Overseers of the Labourers at	20	4080
1 Commissary at 30 2 assistants at	20	840	8124
849	Labourers	7	71316
Total of work	119232
Subsistence for 1070 men @ 45 dolls. yr	48150
forage for 39 teams	30	14040
Total of Subsistce	62190



          
            Materials
          
          
            30,000 perch rough stones part contractd 60 cents
            18000
            
            
          
          
            6000 pine logs for canal & warves @ 3 dolls.
            18000
            
            
          
          
            2000 hhds Lime each 10 bushells 5
            10000
            46000
            
          
          
            purchase of wood for various purposes
            3000
            
            
          
          
            boards, plank scantlings &c.
            10000
            
            
          
          
            for 4 large boats
            1000
            14000
            
          
          
            for bellows anvils vices tools for Smiths and Iron steel grindstones nails Spikes &c.
            1000
            
            
          
          
            Cranes Gins screws capsins takles blocks cordage tools & instruments to be used at the Quarries and at the bridges wharfs & buildings
            1200
            
            
          
          
            for the quarry rentd 10 yrs
            66⅔
            
            
          
          
            for the Quarry purchased of Mr. Brent
            6000
            
            
          
          
            for cabins & houses erecting & to be erected
            1000
            9266⅔
            69266⅔
          
          
            for transportg the workmen oxen horses from the place they are engaged
            2000
            
            
          
          
            for 1 years provision for 50 families of mecanicks @ 50 Dolls
            2500
            
            
          
          
            to which families lots are to be given on condition of building in certain time furniture & utensils of cooking for people
            1000
            
            
          
          
            provision for further suply of tools & implts
            2000
            
            
          
          
            provision for do. materials
            5000
            12500
            
          
          
            General provision for contingencies
            
            36811⅓
            
          
          
            
            
            Dolls.
            300000
          
        
In the above estimates no provision is made for the compensation & subsistance of the following persons who ought to be placed on a permanent and fixed establishment—viz.
1 Director General
2 Assistant directors or Intendants, 1 Draftsman

1 Surveyor of the City—1 assistant surveyor
1 head Carpenter—1 head Mason. as these 2 last must be men of eminence in their profession & the persons contemplated are in full employment in a large City a sufficient inducement must be presented them—The Commissioners being apointed in virtue of a law of Congress no reference is made to any provision for their compensation or immediate Officers, and the permanent lines being on the same principle that expense may also with propriety be charged to the United States.
Amount of funds established for erecting the federal City

          
            a Grant of Virginia in 4 instalmts
            130000
            
          
          
            a Grant of Maryland  do  
            70000
            200,000
          
          
            to this fund a Loan must be sought for
            1000000
          
          
            
            
            1200000
          
        
this provision will be sufficient for 4 Years Operations and the effect of this Expenditure will enhance the Value of Lots to such degree that a more considerable Sale may commence for paying the interest and providing for future expence securing a sufficiency for commencing instalments to redeem the principal—No account is made of any proceeds of Sales prior to that period as the claims of individuals for their land taken for publick use will much exceed any probable amo. of Such Sales.
The preceeding Estimate of men provision & Materials is calculated from the nearest statement which can be made from the Magnitude of the various important objects to engage in & pursue with activity and equal degree of dispatch and the price is founded on the best data I could attain—this estimate cannot properly be reduced consistent with the importance of the work as it may here be noted that there is a necessity as well as an advantage in commencing each of the Objects at once[.] however as method & Sistem are absolutely necessary to be established in every branch of Employmt—considering that the whole number of men wanted cannot be collected so soon as could be desired, in adition a wish to diminish as much as possible the necessary demand for other funds than those Obtained—these considerations have induced to confine the Requisitions for the present Year to the smallest possible numbers as in the followg Estimates leaving the increase of Numbers to be regulated by the state of funds as no inconveniency will result from increasing gradually a smaler to a greater number.


          
            Reduced Estimate
          
          
            
            {
            27 Carpenters including
            3
            }
            foremen
            
            
            
          
          
            
            18 Masons
            2
            
            
            
            
          
          
            100
            18 Stonecutters
            2
            10 foremen
            @ 24
            2880
            
          
          
            
            23 Brickmakers
            2
            
            
            
            
          
          
            
             4 Smiths
            1
            
            
            
            
          
          
            
            
            90 Mecanicks
            
            
            
            @ 12
            12960
            15840
          
          
            
            {
            20 Boatmen includg 1 Master @ 8—& 15—
            
            2004
            
          
          
             51
            20 team Drivers at 10—& 1 Master 20
            
            2640
            
          
          
            1 Commissary @ 30—2 deputies @ 20 each
            
            840
            
          
          
            
            7 Overseers of the Labourers @ 20
            
            1680
            7164
          
          
            360
            
            Labourers
            
            
            
            at @7
            
            30240
          
          
            
            
            
            
            
            
            
            
            53244
          
          
            
            
            10 teams Oxen 4 each
            
            }
            20 teams
            @ 30
            7200
            
          
          
            
            
            10 teams horses 3 each
            
            
            
          
          
            
            
            forage & provender for 20 teams @ 30 ms.
            
            
            
            7200
            
            
          
          
            
            
            Subsistence for 511 Men @ 121 m pr year 4433
            
            
            
            22549
            29749
            
          
          
            
            
            
            
            
            
            
            
            36949
          
        
N.B. this is calculated from beef at 7 Dolls. Pork @ 12—flour at 4—corn at 2½—spirit at 50 cents galln & proportd by the followg alowance 1 lb. beef or pork 1 lb. flour ½ lb. corn meal ½ pint spirit pr day & 2 oz. ea. chocolate sugar Butter 4 oz. Soap 1 lb. Rice pr week.

          
            Materials
            
          
            24000 perch Rough Stone for bridges & buildings @ 60 cents
            14400
            
          
          
            
              
                      
                        2000 pine Logs for canal & wharves
                        3 dolls.
                      
                      
                        1000 hhds Lime 10 bushels ea.
                        5
                      
                    
                  
                  6000
            
          
          
            5000
            
          
          
            Wood for various purposes
            2000
            
          
          
            for boards plank scantlings
            4000
            
          
          
            for 3 large Boats for transportg stone with sail mast &c.
            600
            
          
          
            for Bellow anvils &c. tools for Smiths Iron & steel Nails spikes Grindstones irons for carts &c.
            810
            
          
          
            Cranes Gins screws blocks tackles cordage &c.
            300
            
          
          
            the purchase of Brents Quarry
            6000
            
          
          
            the other quarry rented for 10 years @
            67
            
          
          
            the Cabins erecting
            400
            39577
          
          
            for transporting the men & teams from the place they are obtained
            1000
            
          
          
            for furniture & utensils of cooking for people
            500
            
          
          
          
            for provisions for 20 Mecanicks families 1 yr @ 50
            1000
            
          
          
            to which families, lots may be given on condition of buildg
            
            
          
          
            for additional teams drivers & forage
            6660
            9160
          
          
            for contingencies that no Obstruction or delay may be occasioned in the Operations
            
            21070
          
          
            
            Dolls.
            160,000
          
        
No provision for the principal Conductors of the Operations is included in the above.
P. C. L.

          
            Amount of Resources which may be apply’d to this Requisition
          
          
            2 first paymts of Lots sold last Octr. abo.
            4000
            
            
          
          
            2 first installments of Virga grant due Jany 93
            65000
            
            
          
          
            2 first installments of Maryld do
            35000
            104000
            
          
          
            expences paid last year to be deducted (say)
            
            19000
            
          
          
            provision for the Requisition
            
            85000
            
          
          
            remains unprovided
            
            75000
            160000
          
          
            1793 Requisition for 1000 Men &c.
            255323
            
            75000
          
          
            at 5 pr Ct one Years interest of the 75000
            3750
            259073
            
          
          
            provided by 3d paymt Grants & Sale
            
            52000
            
          
          
            Ballance unprovided
            
            
            207073
          
          
            
            
            
            282073
          
          
            1794 Yearly requisition
            255323  
            
            
          
          
            1 yrs interest 282073
            14103.65
            269426.65
            
          
          
            provided by last paymt grants &c.
            
            52000
            217426.65
          
          
            Unprovided
            
            
            499499.65
          
          
            1795 Yearly Requisition
            255323  
            
            
          
          
            1 years interest 499499.65
            
            ⟨mutilated⟩
            ⟨mutilated⟩
          
          
            Amo. unprovided
            
            
            779797.65
          
          
            1796 Yearly Requisition
            255323  
            
            
          
          
            1 yrs intt 779797.63
            
            38989.88
            294312.88
          
          
            Total of funds to be provided for continuing the Operations to the close of the year 1796—
            
            
            1074110.51
          
        
after which sales of Lots may be made on a larger scale sufficient for the future Requisitions and to admit of an anual deduction

to repay the Loan—in the interim a Sale to be made yearly by publick auction not to exceed 100 Lots a year in different parts of the City to be appropriated for the payment of the ground taken from several proprietors for the publick use (and beyond that number the proprietors might be admitted to increase the Sales from their property if their should be demand for greater sales)—liberty being given for private Sales to any purchasers who will be under bonds to build in a given time and Manner, to whom advantageous terms may be offered.
To obtain the Loan required, to any State which will become Sponsors for the Loan let 3 fourths of the publick lots be Mortgaged in such parts of the city as shall not check the sales in those parts more necessary to be speedily settled.
A Loan of one Million dollars may be obtained for 20 Years at 5 pr Cent to be reimbursed by 10 installments the 1st to begin in 10 years or the reimbursement may begin after 5 Years provided notice of such intention be given 6 months previous and not less than 100000 Dolls. reimbursd at one time—but as this loan must be made in gross it is necessary to know what may be done with the money to save the interest of such parts as will not be immediately wanted for the City and so that it may be immediately commanded from time to time when the Object shall require it. one Object presents which is the funded paper of the United States this property can at any time be sold and if there is a probability of considerable rise of that property it may perhaps afford some profit so as to reduce the interest—another and perhaps a better expedient would be to place the money with the Secretary of the Treasury for publick use at the same rate as the loan is Obtained, to be drawn from that department in certain sums at stated periods—this perhaps may be a mutual convenience, and it will establish the provision for the city from the risque of a possible depreciation of paper—by this arangement the interest of the City will be best secured and the States of Virginia & Maryland to which the loan will be—should provide each for the payment of 25000 Dolls. annually for the interest of the loan, and if no other means of indemnification can be found a cession of Lots must be made to them—this being most disadvantageous to the City it is even ⟨mutilated⟩ to pay the interest out of the Capital—but as the ⟨mutilated⟩rest will gradually diminish ⟨a⟩fter the 1st ten y⟨mutilated⟩d perhaps after 6 years) the Sponsors may have the apropriation of one Quarter the proceeds of

all publick Sales the remaining 3 quarters being appropriated to reduce the Capital and for continuing the work the sales to be proportionally augmented It is to be remarked tht the expenditure of only one half the loan required will give such a decided establishment to the City that the appropriations will be ample security for sums to a much greater extent than what is now required, after the Government shall take possession of the City it will become interested to provide a Sufficient supply for disengaging the publick property and forwarding the compleat acomplishment of all important Objects which may be in good train.
No prospect of settlement is to be expected from the public sales therefore results the propriety of limiting them, and the last sale is a proof there being no prospect of any building but the intention of two handsome squares frustrated which ⟨mutilated⟩ an important diagonal subverted from that improvement which would have been a great aid to the City, this is the result of the first attempt at publick sale.
Should difficulties arise of effecting the proposed loan previous to the next meeting of the Assemblys of Virginia and Maryland and reduce the expectation to a state of uncertainty till that period (which it is to be hope’d will not be the case even if a cession of some lots or other reasonable compensation is made to a state—company or contractor for negotiating the business) stil a loan might be effected for the deficient sum of next Years estimate, by pledging the residue of the grants of the two states; or by some operation with the bank of the United States, and this Anticipation would be better than to suffer a confinement of Operations in the Aproaching season as on the activity of the process then (by giving a ⟨mutilated⟩ first impression) will depend in a great measure the ⟨mutilated⟩ of the Establish⟨ment⟩, it is of importance to progress the work with decided vigor, to give confidence to those who are disposed to adventure in purchase, to prompt the well disposed to exert their means in improvement, & defeat the hopes of the ill intentioned in evincing, that the means of effecting the undertaking depend not merely on the uncertainty of suply from a temporary sale of property—and it is to be observed that a prodigal disposal of the property at an early stage of the business would undoubtedly work a disipation of the means very detrimental to the attainment of the Grand Object.

P. C. L’Enfant

